DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Regarding the response filed 12/14/2020: Claims 47-70 are pending, claims 47-56 are withdrawn from consideration.
Applicant's election without traverse of claims 57-70 in the reply filed on 03/27/2020 is acknowledged.  

Response to Arguments
Rejection Under 35 USC 103
Applicant's arguments regarding the rejection of claims 57-70 under 35 U.S.C. 103 as being unpatentable over Dahms et al (DE 197085818, cited in IDS, using attached translation) in view of Lehtinen et al (US 2015/0362450 A1, heretofore referred to as Lehtinen) have been fully considered and are persuasive. Therefore the rejection has been withdrawn.

EXAMINER’S AMENDMENT

The application has been amended as follows: Claims 47-56 are now cancelled.

Allowable Subject Matter
Claims 57-70 are allowed.
The following is an examiner’s statement of reasons for allowance: In claim 57, the specific limitations of  “… wherein the first and second alternating voltages have same waveforms and a phase difference of 180º; determining at least one of (i) a summed voltage correlating to a sum of a third voltage between a second end of the first group of cords and a common electrical potential and a fourth voltage between a second end of the second group of cords and the common electrical potential, and (ii) a differential voltage correlating to a difference between the third voltage and the fourth voltage; and determining the deterioration state of a load bearing capacity in a suspension member based on at least one of the summed voltage and the differential voltage.” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
Claims 58-66 are allowed for depending from allowable claim 57.
In claim 67, the specific limitations of  “… wherein the alternating voltage generator arrangement is configured to generating the first and second alternating voltages with same waveforms and a phase difference of 180º; at least one of (i) a first voltage measurement arrangement for determining a summed voltage correlating to a sum of a third voltage between a second end of the first group of cords and a common electrical potential and a fourth voltage between a second end of the second group of cords and the common electrical potential, and (ii) a second voltage measurement arrangement for determining a differential voltage correlating to a difference between the third voltage 
Claims 68-70 are allowed for depending from allowable claim 67.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

               The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
               -Eguchi teaches wear monitoring but does not teach “… wherein the alternating voltage generator arrangement is configured to generating the first and second alternating voltages with same waveforms and a phase difference of 180º; at least one of (i) a first voltage measurement arrangement for determining a summed voltage correlating to a sum of a third voltage between a second end of the first group of cords and a common electrical potential and a fourth voltage between a second end of the second group of cords and the common electrical potential, and (ii) a second voltage measurement arrangement for determining a differential voltage correlating to a difference between the third voltage and the fourth voltage; and a determination unit for determining the deterioration state of a load bearing capacity in a suspension member based on at least one of the summed voltage and the differential voltage.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S CLARKE whose telephone number is (571)270-3792.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM S CLARKE/Examiner, Art Unit 2867                                                                                                                                                                                                        
/SON T LE/Primary Examiner, Art Unit 2863